Exhibit 10.1
 
 
Investment Agreement of Xinda’s 300 Thousand Metric Tons Plastics New Materials
Production and R&D Project and Affiliated Training Center Project1


Party A: People’s Government of Shunqing District, Nanchong City, Sichuan
Province
Party B: Xinda Holding (HK) Company Limited


In order to fully utilize each party’s advantage and promote both parties’
common interest, base on the principle of voluntary and equality, mutual
benefit, and common development, the two parties, after friendly negotiation,
reached a mutual understanding that Party B and / or an affiliate company of
Party B (such affiliate company of Party B means the wholly owned subsidiary of
Party B, Heilongjiang Xinda Enterprise Group Company Limited) will set up a
production entity with independent legal person’s capacity, which will invest in
the construction of a 300 thousand tons plastics new materials production base
and R&D project and affiliated training center in Party A’s Yinghua Industrial
Park. Party A and Party B hereby enter into this agreement (this “Agreement”)
conditioned upon each party having all the necessary and sufficient right and
authority to enter into this Agreement and perform all obligations prescribed
hereunder.
 
I.  
Project Description

 
 
The specifics of Party B and/or Party B affiliate company’s investment of 300
thousand metric tons plastics new materials production and R&D project and
affiliated training center project in Party A’s Yinghua Industrial Park are as
follows:



(I)  
300 Thousand Metric Tons Plastics New Materials Production and R&D Project (the
“Production Project”)



1.  
Project Name: Xinda’s 300 thousand metric tons plastics new materials production
and R&D project

 

--------------------------------------------------------------------------------

1 The English translation of this Agreement is for reference only.
 
1

--------------------------------------------------------------------------------

 
 
2.  
Project Location: Yinghua Industrial Park of Shunqing District, Nanchong City
(see details in attachment)

3.  
Project Land: The project land is approximately 440 acres (the actual size shall
be determined upon delivery of the premise, which shall satisfy Party B’s
construction and planning requirements)

4.  
Project Content: This project is categorized as a high-tech manufacturing
project encouraged by the government. Seven large-scale standardized steel
structure industrial factories will be built, with an overall building area of
at least 220 thousand square meters (building density shall comply with national
standards, which shall be no lower than 0.4, and roads shall comply with the
district’s overall requirements), 70 fully-automatic production lines (with core
equipment deemed imported advanced equipment and other equipment deemed advanced
equipment used by foreign or domestic companies in the same industry), 1 office
building (overall building area shall be at least 10 thousand square meters), 1
R&D building (overall building area shall be at least 10 thousand square meters,
with over 300 sets of R&D equipment, 5 pilot production lines and 10 trial
production lines) and other necessary infrastructure. The above construction
plot ratio is above 1.0. (Specific construction planning requirements are
subject to formal approval of relevant government agencies and Party A is
responsible for assisting Party B with relevant application procedures).

5.  
Project Investment: Total investment on fixed assets is no less than 1.7 billion
RMB (unless specified otherwise, all currency referred to in this Agreement,
including attachment and ancillary documents shall be in RMB); working capital
injection amounts to approximately 0.6 billion RMB, with non-registered-capital
to be contributed through borrowings from parent company or commercial banks.

6.  
Launch Time: The construction shall start within 40 days after the delivery of
land that satisfies Party B or Party B’s designated party’s requirements (the
designated party of Party B referred to herein shall be the manufacturing entity
with independent legal person capacity set up by Party B and / or its affiliate
in Shunqing District, Nanchong City). In no event shall the construction start
later than August 30, 2013.

7.  
Construction Cycle: Construction shall be completed in one phase (including
installation and testing of equipment and operation), from August 30, 2013 to
October 30, 2014. Should there be a construction delay caused by reasons other
than attributable to Party B or its designated party, the construction period
shall be extended for a reasonable period of time.

 
 
 
2

--------------------------------------------------------------------------------

 
8.  
Acceptance at Project Completion: Once the project has been completed as
scheduled, Party A shall ensure to complete the examination and acceptance of
the project within three months after the completion date (except for delay
caused by a party other than Party A).



(II)  
 Training Center Project

1.  
Project Name: Sichuan Xinda Enterprise Group Meiyuan Training Center (“Training
Center Project”)

2.  
Project Location: North New Town, Jingxi District, Village 1, Group 5 (see
details in attachment)

3.  
Project Land: The project land is approximately 20 acres (specific area subject
to the land actually sold)

4.  
Project Content: Training Center (overall building area approximately 10
thousand square meters). The construction plot ratio is 1.0. (Specific
construction planning requirement shall be subject to formal approval of
relevant government agencies. Party A is responsible for assisting Party B with
relevant procedures).

5.  
Project Investment: Total investment is no less than 60 million.

6.  
Launch Time: Construction shall commence within 60 days after the delivery of
land and satisfaction of conditions precedent to construction specified by Party
B or its designated party.

7.  
Construction Cycle: Construction shall be completed in one phase, with
construction period commencing on September 30, 2013 until January 30, 2015.
Should there be any construction delay caused by a party or parties other than
Party B or its designated party, the construction period shall be extended for
the period of time delayed.

8.  
Acceptance at Project Completion: Conditioned upon construction being completed
within the scheduled time period, Party A undertakes to complete its examination
and acceptance of the project within three months after the completion date
(except for delay caused by a party other than Party A).

 
 
3

--------------------------------------------------------------------------------

 

 
II.  
Project Land



(I)  Production Project Land
1.  
Location: the land shall be located in Yinghua Industrial Park, Shunqing
District, Nanchong City. Exact location shall refer to such location identified
in the transfer notice issued by the land administration.

2.  
Land Use: Industrial Land

3.  
Land Use Right Period: 50 Years

4.  
Land Delivery Time: Party A undertakes to complete the bidding listing of the
land used for the Production Project through two separate occasions, during the
period of July 30, 2013 to August 30, 2013, with Party B or its designated party
to complete and win the bid before August 30, 2013. If there is a delay caused
by delay in attaining land approval documents from the superior authorities,
then the land registration shall be completed prior to December 2013. The
corresponding land title certificate shall be obtained within 30 days after
Party B has fully paid the land transfer price on time and Party A shall provide
Party B or its designated party a construction land meeting the agreed-upon
construction requirements before August 30, 2013 (Party B can commence the
overall construction upon the construction notice of Party A).

5.  
Land Delivery Conditions: Party A ensures that the land provided shall comply
with the district’s elevation standards (consistent with the elevation of the
adjacent roadways), with temporary roads, water and electricity related
equipment access to the red-taped construction area. In accordance with “seven
accesses and site leveling” requirements, which relate to water supply, water
drainage, electricity, telecommunication, natural gas, broadband and cable TV,
etc., all of which shall be in compliance with the government authorities’
requirements, so that relevant roads will be unobstructed. Upon completion, the
project shall be in complete compliance with municipal compatibility standards.

6.  
Proposed Land Transfer Method: Party A shall transfer the land as industrial
land at 96 thousand RMB per acre through listing such land in accordance with
the “Notice Regarding the Issuance and Implementation of ‘The National Minimum
Transfer Fee Standard for Industrial Land’”(GTZF (2006) 307) issued by the
National Ministry of Land and Resources and relevant laws and regulations, and
Party B or its designated party shall acquire the land in compliance with
applicable procedures set forth in relevant laws and regulations. The land
transfer fee shall be one lump sum payment or paid according to the arranged
method in “Contract of State-owned Land Use Right Transfer”, and in accordance
with national requirements, taxes incurred in the land transaction shall be
borne by each relevant party, respectively. The above mentioned land transfer
fee shall be the total acquisition fee for the land use right paid by Party B or
its designated party (for the avoidance of doubt, other than the above-mentioned
land transfer fee, no additional fee needs to be paid by Party B and/or its
designated party in relation to the production at the Production Project land,
including but not limited to any compensation expense for land acquisition,
compensation expense for demolition and relevant supporting facilities expense,
etc.)

 
 
4

--------------------------------------------------------------------------------

 
 
7.  
The plastics new material production base shall be constructed on the Production
Project land according to the approved land use and construction requirements.
Upon completion, it should be used for production and operation activities
pursuant to the parties’ agreement. Without the approval of relevant government
agencies, any change to the production and operating scope, transfer and
sublease, or change to the nature and use of the land shall be prohibited.

 
(II)
Training Center Project Land



1.  
Location: North New Town, Xingxi District, Village 1, Group 5 (see details in
attachment). Specific location is subject to the transfer notice by the land
administration.

2.  
Land Use: Commercial Land

3.  
Land Use Right Period: 40 Years

4.  
Land Delivery Time: Party A undertakes to complete the bidding listing of the
project land before July 30, 2013 with Party B or its designated party winning
and completing the bid before August 30, 2013; provided, however, if there is
delay in attaining the land approval documents for reasons attributed to the
superior authorities, then the land title certificate shall be completed and
delivered before December 2013. The corresponding land title certificate shall
be obtained within 30 days after Party B fully pays the land transfer fee on
time. Party A shall provide Party B or its designated party with such
construction land that meets the agreed-upon construction requirements prior to
August 30, 2013.

5.  
Proposed Land Transfer Method: Party A shall transfer the land by listing it
pursuant to applicable laws and Party B or its designated party shall acquire
the land in compliance with relevant laws and regulations. The land transfer fee
shall be a lump-sum payment or paid according to the arranged method in the
“Contract of State-owned Land Use Right Transfer”; and in accordance with
national requirement, any taxes incurred in the land transaction shall be borne
by each relevant party respectively. The above mentioned land transfer fee shall
be the total amount paid for the acquisition of the land use right by Party B or
its designated party (for the avoidance of doubt, other than above mentioned
land transfer fee, no additional fee, including without limitation compensation
expense for land acquisition, compensation expense for demolition and relevant
supporting facilities expense, etc., shall be paid by Party B or its designated
party).

 
 
5

--------------------------------------------------------------------------------

 
 
6.  
Land Delivery Conditions: Party A ensures that the land provided shall comply
with land elevation standards, with temporary roads, water, electricity related
equipment access to the red-tape area for construction. Regarding the
requirement of “seven-access and site-leveling” which relates to water supply,
water drainage, electricity, telecommunication, natural gas, broadband and cable
TV, etc., all of which shall be compatible with the land pursuant to government
authorities’ requirements, and the relevant roads shall be unobstructed when the
project is formally put in operation.



III.  
Rights and Obligations of Party A

 
1.  
Land Supply



(1)  
Party A ensures that the land for the Production Project will meet geological
exploration conditions before March 30, 2013, and shall assist Party B or its
designated party to finish geological explorations before April 15, 2013. Party
A ensures that the land for the Training Center Project will meet geological
exploration conditions before April 30, 2013, and shall assist Party B or its
designated party to finish geological explorations before May 15, 2013, and
ensure that it meets the agreed-upon construction conditions required of by
Party B or its designated party.

(2)  
Party A warrants that there are no liens or defects in land title in the land
set forth in this Agreement (including but not limited to enclosure by the
judicial authority, demolition and moving disputes, ownership dispute, mortgage
or any other liens).



 
6

--------------------------------------------------------------------------------

 
2.  
Preferential Policies



(1)  
Fiscal and Tax Policies



Party A undertakes to ensure that Party B’s Production Project will receive
preferential tax treatment under the central government’s western development
policies according to the country’s laws and regulations; further, it shall
ensure preferential tax treatment pursuant to provincial, municipal and district
level policies for a period of 5 years commencing from the date of commission.
The specifics are as follows:


1)  
According to the tax preferential policies of the western development, the
enterprise income tax of Party B or its designated party shall be collected at a
tax rate of 15% per year. Among and based on the tax collected at the tax rate
of 15%, certain proportion shall be preserved in two parts for both Nanchong
City and Shunqing District (the “Preserved Tax”, preserved rate will be
determined according to the preserving ratio officially published by Nanchong
City during the period of preferential tax treatment, it is confirmed that at
present, and the current preserving ratios at the city level and district level
is 20% respectively). Party A shall provide the party designated by Party B
corresponding monetary support with an amount equal to the amount of Preserved
Tax in the first quarter of the every following year and such monetary support
shall be exclusively used for technology innovation and industry upgrade for the
Production Project.

2)  
Party A shall ensure that Party B or its designated party will receive the most
preferential value-add tax rate. In addition, Party A shall provide the party
designated by Party B corresponding monetary support in an amount equal to
value-added tax preserved by Nongchong City and Shunqing District (based on a
preserving ratio officially published by Nanchong City during the period of
preferential tax treatment, and the current preserving ratio of at the city
level and district level is 8.125% respectively) in the first quarter of every
following year and such monetary support shall be exclusively used for
technology innovation and industry upgrade for the Production Project.

 
 
7

--------------------------------------------------------------------------------

 
 
3)  
Among the other taxes and fees (including business tax, property and urban real
estate tax, stamp tax and etc.) collected from the Production Project, certain
proportion will be reserved by the city and the district (the preserved rate
will be determined according to the officially published preserving rate of
Nanchong City in the relevant period, and the current preserving rate for
business tax by Nanchong City and Shunqing District is 65% (each 32.5%), the
preserving rate for property and urban real estate tax by Nanchong City and
Shunqing District is 65% (each 32.5%), the preserving rate for stamp tax
preserved by Nanchong City and Shunqing District is 65% (each 32.5%). Party A
shall provide the party designated by Party B corresponding monetary support in
an amount equal to the amount of forgoing taxes preserved by Nanchong City and
Shunqing District in the first quarter of every following year and such monetary
support shall be exclusively used for technology innovation and industry upgrade
for the Production Project.

4)  
Party A agrees that from the date Party B’s designated party is registered, it
shall preserve the personal income tax (base on the preserving ratio officially
published by Nanchong City, which shall currently be at 13% for each of Nanchong
City and Shunqing District, and therefore, a total of 26%) for each of the
senior executives designated by Party B (as confirmed by the list of names and
other related information provided by Party B or a designed party). Party A
shall provide the party designated by Party B corresponding monetary support in
an amount equal to the amount of forgoing taxes preserved by Nanchong City and
Shunqing District in the first quarter of every following year and such monetary
support shall be exclusively used for technology innovation and industry upgrade
for the Production Project.

5)  
The land use tax shall be collected at the lowest prescribed local tax rate.
During the years of construction (2013 and 2014), 65% of land use tax (32.5% for
the city, and 32.5% for the district) shall be preserved for the city and the
district. Party A shall provide the party designated by Party B corresponding
monetary support in an amount equal to the amount of land use tax preserved by
Nanchong City and Shunqing District in the first quarter of every following year
and such monetary support shall be exclusively used for technology innovation
and industry upgrade for the Production Project.

 
 
8

--------------------------------------------------------------------------------

 
6)  
According to the provisions of “Notice Regarding Relevant Tax Policies for
In-depth Implementation of Western Development Strategy by Ministry of Finance,
General Administration of Customs, and State Administration of Taxation”
(CS(2011)58), “Announcement Regarding Relevant Enterprise Income Tax Issues for
In-depth Implementation of Western Development Strategy by State Administration
of Taxation” (Announcement of State Administration of Taxation, (2012)12) and
etc., Party A shall assist Party B to obtain approval (confirmation) within
seven business days from the day following the tax authority’s initial approval
(confirm) of taxpayer’s application for preferential tax treatment for 15%
enterprise income tax.



Within the period of preferential tax treatment as set forth in this Agreement,
Party A shall procure to include the above mentioned preferential fiscal and tax
treatments provided to Party B in the local finance budget and obtain necessary
approval from the authorities. During the implementation period of the
above-mentioned preferential tax policies, if relevant policies, national laws
and regulations are changed or any other preferential policies become available,
Party A shall ensure that Party B or its designated party will receive the then
most favorable fiscal and tax policies coverage, and pay Party B or its
designated party an allowance such that tax preferences are adjusted to the most
favorable level, and the allowance shall be provided to Party B or its
designated party in the first quarter of every following year.


(2)  
Regulation Fees Policy



In accordance with “The Opinion in regards to Further Standardizing Preferential
Policies in Attracting Business Investments in the Central Industrial District
issued by People’s Government of Nanchong City” (NFF(2012)75) and other relevant
preferential policies, Party A undertakes to ensure that the project under this
Agreement (i) is exempted from administrative charges on the municipal and
district levels, (ii) the operations fee will be charged at the minimum level
currently permitted under related fee policy as verified by the consumer pricing
department, and (iii) will be charged for water, electricity and gas installment
and usage at the minimum level as verified by the consumer pricing departments
at the provincial and municipal level.


 
9

--------------------------------------------------------------------------------

 
3. Project Services


(1)  
Party A shall assist Party B to list the Production Project as a key project at
national and provincial levels during the period of project construction and to
establish a project coordination group for major investment projects. Party A
shall assist Party B or its designated party with project procedure and project
construction to deal with issues related to project construction, production,
operation and marketing, such that the rights and interests of Party B or its
designated party are protected sufficiently and timely. Fees or expenses
incurred in these relevant applications and procedures shall be borne by Party
B. The matters that Party A shall provide Party B assistance with include, but
are not limited to the following:

 
1)  
Handle project establishment procedures.

2)  
Handle approval applications for establishing the designated party of Party B
and obtain the approval from the Ministry of Commerce.

3)  
Handle the establishment procedure of Party B’s designated party and acquire
business license and organization code certificate.

4)  
Assist the designated party of Party B to obtain tax registration, foreign
exchange registration, foreign currency account opening, and customs filing and
related equipment’s import application.

5)  
Apply for construction licenses for the project, including but not limited to
certificate for the land-use right, approval of the land-use right, environment
effect assessment procedures, construction land planning permit, construction
project planning permit, project construction permit, examination and acceptance
procedures and property title certificate and etc.

6)  
Handle relevant applications after the completion of the project and during the
production and operation phase, including but not limited to safety production
procedure, pollution discharge license and etc.



(2)  
Party A shall provide to and arrange for Party B or its designated employee’s
children childhood and adolescent education and schooling and shall waive school
selection fees.



(3)  
Party A shall assist Party B and its designated party to obtain supporting funds
for “national and provincial key projects”.



(4)  
Party A shall ensure that Party B can enjoy preferential policy treatment for
the new materials industry granted by the People’s Government of Nanchong City
when the production base begins normal production.



 
10

--------------------------------------------------------------------------------

 
(5)  
Party A shall assist Party B to collaborate with relevant departments and
neighboring town, village and farmers to handle disputes and guarantee the
regular social order required for Party B’s daily production.



4. Basic Constituents Guarantee


Party A agrees and covenants to provide necessary temporary electricity, water
and construction road and other necessary conditions for the construction of the
project according to the Provisions of Land Transfer Instructions.
 
5. Protection of Rights and Interests


In accordance with applicable laws, Party A shall guarantee the personal and
property safety and other legal rights of Party B or its designated party and
other related personnel in Party A’s territory. Within the land use period,
Party A agrees and covenants that it will not expropriate or impose on the
project land or any building, constructions or equipment (other than in the
events of force majeure).


6. Compliance Supervision


Party A shall have the right to supervise Party B’s compliance of this
Agreement, at such reasonable times.


IV. 
Rights and Obligations of Party B



1.  
Design Approval and Construction



After Party B or its designated party obtained the land described in this
Agreement, Party B shall draft the construction design document (which shall be
submitted to Party A), and engage a qualified and experienced construction team
to commence construct. The materials of the construction, design and
construction team qualification must be approved, registered or filed by the
relevant department of Party A.


The blue print, design drawing and the working drawing of the project shall be
approved in accordance with the Party A’s verification procedures.
 
 
 
11

--------------------------------------------------------------------------------

 
2.  
Performance bond



Party B shall pay Party A a performance bond of RMB 10 million within 10
business days of the date hereof. Party A shall remit to Party B such
performance bond (excluding interest accrued) in one installment within 10
business days after Party B’s project has been put into operation. If Party A
fails to remit such performance bond within the term set forth in this clause,
Party A shall pay Party B an amount equal to 0.1% of the total performance bond
as overdue arrearage for every day overdue.


3.  
Implementation Schedule



Party B and its designated party shall complete construction and put the project
into operation pursuant to the agreed time as set forth in this Agreement after
acquiring the project land.


4.  
Investment Amount of the Production Project



Party B covenants that the fixed assets investment of the Production Project
shall be no less than 1.7 billion RMB, plot ratio shall be above 1.0, and the
amount of investment shall be no less than 3.86 million RMB per acre. The
constructions shall include 7 steel structural factories, the total building
area shall be no less than 220 thousand square meters (the floor area shall be
no less than 110 thousand square meters and the building height is 8 meters,
calculated in accordance with the national standard plot ratio multiply two), 70
fully automated production lines, one administration building (total building
area shall be no less than 10,000 square meters) and a R&D building (total
building area shall be no less than 10,000 square meters, and equipped with more
than 300 sets of R&D equipment, 5 pilot production lines  and 10 trial
production lines) and its affiliated facilities.


5.  
Organization Structure and Tax Returns



(1)  
Organization Structure. Party B covenants that Party B and/or its affiliated
company will, either independently or collectively, establish a manufacturing
enterprise with independent legal entity qualification under the name “Sichuan
Xinda Enterprise Group Company Limited (tentative)” in Shunqing District,
Nanchong City, and complete relevant registration applications, and use this
independent legal person enterprise as the main body performing this Agreement
in relation to the project construction, operation, production, export
declaration and domestic sales, etc. Party B also covenants that commencing from
the start date of the project until the date on which the project is put into
production, transfer part of the sales revenue to the independent legal entity
of the previous sentence (subject to the consent of the administration of
industry and commerce and the tax authority in Shunqing District).



 
12

--------------------------------------------------------------------------------

 
(2)  
Revenue Return. Party B promises that the Production Project shall reach an
output of 110 thousand metric tons in 2015, and sales revenue shall be no less
than 2.2 billion RMB, comprehensive state-sponsored tax shall be no less than 44
million RMB. Party B further promises that production shall reach full capacity
in 2016, achieving an output of 250 thousand metric tons, and sales revenue
shall be no less than 5 billion RMB, comprehensive state-sponsored tax shall be
no less than 100 million RMB (except for events of force majeure or any other
reasons that cannot attributable to Party B or its designated party)
(“state-sponsored tax” in this Agreement will be calculated as the taxable
amount before applying any relevant preferential tax policy.)



 
Party B also promises that the sales revenue of the newly registered enterprise
“Sichuang Xinda Enterprise Group Company Limited” shall be no less than 1
billion RMB in Nanchong in 2013, and the comprehensive state-sponsored tax shall
be no less than 20 million RMB; the sales revenue of Nanchong headquarters shall
be no less than 1.6 billion RMB in 2014, and the comprehensive state-sponsored
tax shall be no less than 32 million RMB ( subject to the consent of the
administration of industry and commerce and the tax authority in Shunqing
District).



(3)  
Tax policy of the headquarter: Commencing from the time when Party B or its
designated party realizes the sales made at the headquarter, Party B or its
designated party shall have the right to enjoy the same preferential policies
set forth in the second paragraph of the third article of this Agreement (Fiscal
Taxation Policy of Preferential Policies).



6.  
Environmental protection



The construction of the project under this Agreement shall conform to the
state’s emission standards regarding sewage, waste gas, noise and solid
emissions for the corresponding functional areas. Party B or its designated
party shall be responsible for sewage treatment and covenants that the “waste
water, exhaust gas, residue” shall achieve emission standards and endeavor to
prevent water loss and soil erosion. Party A should provide Party B assistance
to the fullest extent.


 
13

--------------------------------------------------------------------------------

 
7.  
Security Guarantee

 
To carry out “Safety Evaluation” in accordance with the system of “Three at the
Same-Time”, during the construction and production phase, Party B and its
designated party shall proceed with the construction and production in a safe
and civilized manner. If accidents occur due to the quality or the safety of the
production, Party B shall bear full responsibilities, and Party A shall assist
Party B to handle such accidents to the best of Party A’s abilities.


8.  
Labor and Employment



Party B covenants that following the commissioning of the project, it shall give
priority to personnel from Party A’s locality under the same conditions provided
to others in its hiring to fill its non-technical staff positions.


9.  
Supervision of the Performance under this Agreement



Party B shall cooperate with Party A to supervise the performance under this
Agreement, and Party B shall have the obligation to submit to Party A, at Party
A’s request, materials regarding construction, performance information and form
reports in a timely manner.


V. 
Liability Upon Breach



1.  
If either party breaches this Agreement, it shall be liable for such breach and
compensate the other party for its losses. If both parties breach this
Agreement, each of them shall be liable for its own breach accordingly.



2.  
Default in Land Delivery. Party A shall deliver and provide Party B the project
land in a timely manner in accordance with this Agreement. If Party A fails to
deliver to Party B the land within 180 days following the prescribed date of
delivery or fails to complete the bid listing for the project land before
November 30, 2013, or for reasons due to parties other than Party B, the
commencement date of construction is delayed for more than 30 days following
Party B’s receipt of the notice to commence construction, Party B shall have the
right to terminate this Agreement. Upon Party B’s termination of this Agreement,
Party A shall return to Party B payments made to Party A by Party B and its
designated party (including but not limited to the performance bond, land
transfer price, the relevant taxes and etc), and pay Party B or its designated
party an interest on the above amount at the bank lending rates over that same
period.



 
14

--------------------------------------------------------------------------------

 
3.  
Payment Default. Party B or its designed party must pay land use right transfer
price in a timely manner in accordance with the “State-owned Land Use Right
Transfer Contract.” If Party B or its designated party defers payment for a
period exceeding 180 days, Party A shall have the right to terminate this
Agreement, retrieve the land use right according to related regulations, and
shall not be obligated to return to Party B or its designated party any payments
paid (including but not limited to the performance bond, land transfer price,
the relevant taxes and etc.) Party B or its designated party shall vacate and
remove the buildings constructed or under construction at its own expense,
unless otherwise agreed by both parties.



4.  
Project Construction Delay. After Party B or its designated party is satisfied
with the condition of the project land provided, Party B or its designated party
shall commence the project on the date as set forth in this Agreement. If the
construction does not commence within sixty days following the date set forth in
this Agreement, Party A shall have the right to terminate this Agreement and
retrieve the land use right without returning to Party B any payment previously
made to Party A (including without limitation, the performance bond, the land
transfer price, relevant taxes and etc.)



5.  
Project Termination. If Party B terminates the construction project investment
for reasons due to Party B itself, and Party B requests to terminate this
Agreement and apply to return to Party A the project land, or if the project
construction period is delayed for more than 2 months for reasons due to Party B
itself, Party A shall have the right to terminate this Agreement and revoke
Party B’s land use right without returning to Party B or its designated party
payment made to Party A (including without limitation, the performance bond,
land transfer price, relevant taxes and etc.) Party B or its designated party
shall vacate and remove the buildings constructed or under construction,
above-ground and underground structures and recover the site leveling to the
level prior to construction, and any such foregoing tasks shall be completed at
Party B’s own expense.



 
15

--------------------------------------------------------------------------------

 
6.  
Investment in Fixed Assets Fails to Reach the Amount As Set Forth in This
Agreement. At the time the Production Project is completed, put into production
and submitted to Party A for inspection, Party A and Party B shall jointly
appoint a specialized appraisal agency to perform valuation on the investment
amount in the fixed assets. If the investment amount in the fixed assets does
not reach the level set forth in this Agreement, Party A shall notify Party B in
writing and Party B shall cause the investment amount to reach the level
hereunder. If the investment amount does not reach the agreed upon level within
six months from the date of the written notice, Party B will bear the
responsibility for breach according to the following conditions:



-  
If the rate of fixed asset investment is less than 70% of the amount as set
forth hereunder, Party A shall have the right to terminate this Agreement, and
revoke Party B’s land use right under this Agreement without returning to Party
B payment made to Party A, and require Party B or its designated party to vacate
and remove the buildings constructed and under construction, above-ground and
underground structures and recover the site leveling to the level prior to
construction; all such tasks shall be conducted at Party B’s expense. In
addition, Party B or its designated party shall pay the liquidation damages to
Party A in an amount equal to the balance between the practical investment
amount and the agreed upon investment amount within one month.

-  
If the rate of fixed asset investment is above 70% but less than 100%, Party B
shall not be entitled to the refund of the performance bond paid to Party A and
shall pay Party A liquidated damages that is equal to the balance between the
practical investment amount and the agreed upon investment amount and shall
rectify prior to the deadline.

 
7.  
Comprehensive State-Sponsored Tax Fails to Reach the Level Set Forth in This
Agreement. If Party B fails to achieve the state-sponsored tax standards set
forth in this Agreement in a tax year, Party B or its designated party shall pay
to Party A liquidated damages within the first three months of the following
year. The amount of liquidated damages shall be equal to the comprehensive
state-sponsored tax required in this Agreement less the practical comprehensive
state-sponsored tax achieved by Party B and its designated party. If due to
national policy, overall economic environment or other force majeure events, or
Party A’s failure to perform this Agreement, the comprehensive state-sponsored
tax cannot reach the amount set forth in this Agreement, Party B and its
designated party shall not bear responsibility.





 
16

--------------------------------------------------------------------------------

 
8.  
Discontinuance in Production or Change in the Production Scope. If Party B or
its designated party fails to perform under this Agreement for reasons other
than an Exemption Matter (as defined below) or other than Party A’s failure to
perform, and without permission, discontinues the production and business
operations of the Production Project or alter the production scope, Party A
shall inform Party B or its designated party in writing that Party B or its
designated party shall cure its performance within a limited time period. If
Party B fails to cure within 1 month following the receipt of the written
notice, Party A shall have the right to terminate this Agreement, and revoke
Party B’s land use right under this Agreement without returning to Party B
payment made to Party A, and require Party B or its designated party to vacate
and remove the buildings constructed and under construction, above-ground and
underground structures and recover the site leveling to the level prior to
construction; all such tasks shall be conducted at Party B’s expense. For the
avoidance of doubt, if Party B or its designated party fails to perform under
this Agreement and discontinues the Production Project and business operations
or alter the production scope for reasons due to an Exemption Matter (as defined
below) or due to Party A’s failure to perform under this Agreement, Party B or
its designated party shall not be liable for breach. If a cure is required, as
determined jointly by both parties, Party A shall provide Party B or its
designated party comprehensive assistance and cooperation in procuring the cure.



9.  
Exemption Matters



 
If the national laws and regulations undergo material changes, or earthquake,
typhoon, flood, fire, war and other unforeseeable force majeure event occurs,
the occurrence and consequences of which cannot be prevented or avoided
(collectively referred to as the “Exemption Matters”), and the performance
hereunder is affected or this Agreement cannot be performed according to the
agreed conditions, a party shall notify the other party of such Exemption
Matters within 7 days thereof, and within 5 days of the date of the foregoing
notification, shall provide records of exemption details and valid certification
documents to evidence that the whole or part of this Agreement are unable to be
performed or that performance shall be delayed. Depending on the severity of the
Exemption Matter, the parties shall negotiate, within two months of the
Exemption Matter, to determine whether this Agreement shall be terminated, or
exempt the parties’ responsibility to perform under this Agreement, or extend
the term of this Agreement. If both parties agree to terminate this Agreement,
neither party shall bear liability for breach, and relevant matters will be
discussed separately.



 
17

--------------------------------------------------------------------------------

 
 
VI.
Mutual Responsibilities

 
1.  
Confidentiality. Other than relevant laws and regulations, government or
security exchange requirements, neither party shall disclose the content of this
Agreement and data and information obtained during the implementation of this
Agreement and all such foregoing shall be considered confidential. No party
shall unilaterally disclose or provide such information to any third party, or
use such information for such purposes other than those set forth in this
Agreement without the prior written consent of the other party.



2.  
Good Faith. This Agreement shall be enforceable against both parties upon the
execution thereof. Party A and Party B shall perform each of its obligations
hereunder in good faith.



3.  
Both parties shall have full rights and have obtained all necessary
authorization to execute and implement this Agreement. The obligations hereunder
are legally binding, valid and enforceable.



4.  
Party A acknowledges and agrees that upon the formation of the manufacturing
entity with independent legal person by Party B and/or its related party, Party
B and/or its affiliate entity shall have the right to assign and transfer all of
its rights and obligations hereunder to such manufacturing entity (also the
“designated party” above mentioned herein). Party A shall provide its active
cooperation to such transfer, including without limitation issue or execute
requisite paperwork in connection thereof.  Notwithstanding, Party B shall have
joint and several liabilities with its designated party over the obligations set
forth hereunder.



 
18

--------------------------------------------------------------------------------

 
VII.
MISCELLANEOUS



1.  
This Agreement shall be a formal investment agreement, and it is legally binding
and enforceable upon both parties. This Agreement (along with appendix) shall
constitute the final agreement of the parties with regard to the matters set
forth herein. Should there be any conflict between any term of this Agreement
and a provision in the investment term sheet or other prior written agreements
on the subject matter, such term in this Agreement shall prevail.



2.  
Matters not covered in this Agreement shall be negotiated by both parties and a
written supplementary agreement shall be entered into to amend this Agreement.



3.  
The conclusion, execution, validity, interpretation and implementation of this
Agreement shall be governed by the law of the People’s Republic of China. Any
dispute arising out of this Agreement shall be negotiated and resolved by
parties through good faith discussion and negotiation. Upon failure to reach an
agreement through negotiation, either party shall have the right to bring an
action against the other party at the People’s Court at Party A’s domicile.



4.  
If any one term, several terms or a portion of this Agreement is ruled as null
or void, illegal or unenforceable in accordance with applicable laws, the
validity, legality or enforceability of the rest of this Agreement should not be
affected or diminished in any way. Both parties shall negotiate in good faith to
identify alternative terms to replace the invalid, illegal or unenforceable
portion of this Agreement while maintaining to the utmost possible extent, the
economic effect of the originally intended terms.



5.  
This Agreement shall be effective after the legal (authorized) representative of
both parties have executed this Agreement and affixed the official chop.



6.  
This Agreement shall be executed in eight counterparts, with four copies held by
each party respectively.



 (The remainder of this page is intentionally left blank)



--------------------------------------------------------------------------------

 
19

--------------------------------------------------------------------------------

 

 
 (This page is left blank, signatures below)


In witness thereof, this Agreement is executed by the following parties:


Party A: People’s Government of Shunqing District, Nanchong City, Sichuan
Province (official seal)


Legal (Authorization) Representative: ___________(signature)


Party B: Xinda Holding (Hong Kong) Company Limited (official seal)


Legal (Authorization) Representative: ___________(signature)






Time: March 8th, 2013
 
 
 
20

--------------------------------------------------------------------------------

 
Attached picture


Training Center Project Site Selection

 
 
 
 
 
 
21

--------------------------------------------------------------------------------

 